DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 06/16/2022 has been entered.
Claims 6-9 are pending in this application.  Any rejection(s) and/or objection(s) made in the previous Office Action and not repeated below, are hereby withdrawn due to Applicant's amendments and/or arguments in the response filed on 06/16/2022.
Specification
The following objections to the disclosure have been set forth in the previous Office Action; however, Applicant did not address the objections in the amendment filed on 06/16/2022.  The objections are reiterated as follows.
35 U.S.C. 112(a) or pre-AIA  35 U.S.C.  112, requires the specification to be written in “full, clear, concise, and exact terms.” The specification appears to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors.  The specification is replete with terms which are not clear, concise and exact. The specification should be revised carefully in order to comply with 35 U.S.C. 112(a) or pre-AIA  35 U.S.C.  112. Examples of some unclear, inexact or verbose terms used in the specification are: "provide food physiological comfort", "two or more multiple twisting cotton yarn" in multiple instances, and "thickness equal 0.5 or less than 0.5". In addition, "weaving" and "woven" in multiple instances appear to be "knitting" and "knitted" respectively. 
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Objections 
Claims 6-7 are objected to because of the following informalities:
In claim 6, line 6, "with polyvinyl alcohol yarn" appears to read "with a polyvinyl alcohol yarn" for clarity;
In claim 6, line 9, "-20/2 Ne carded cotton yarns" appears to read "20/2 Ne carded cotton yarns" for clarity;
In claim 6, line 13, "with acid" appears to read "with an acid" for clarity;
In claim 7, line 2, "decreasing a tension between a needle rail and an inlay rail" appears to read "decreasing a tension between a needle rail and an inlay rail when knitting the warp knit fabric" for clarity.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 6-9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
	Claim 6 recites the limitation "each of the at least two multiple twisting cotton yarns having a thickness equal to or less than 0.5 Ne".  However, the original disclosure fails to set forth such a feature.  It is noted that the original disclosure has defined "two or more multiple twisting cotton yarn with thickness equal 0.5 or less than 0.5" without specifying any unit.  In addition, the term "Ne" is not a unit of dimension. Therefore, claiming the limitation must be cancelled from the claim, since the claim appears to be new matter. 
The remaining claims each depend from a rejected base claim and are likewise rejected. 
The following is a quotation of 35 U.S.C. 112(b): 
(B) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 6-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Claim 6, in lines 3-4, recites the limitation "using 80/2 Ne cotton yarn through the use of at least two multiple twisting cotton yarns", which renders the claim indefinite.  The claimed subject matter is unclear due to using terms and words in an ungrammatical manner.  First, it is unclear whether "80/2 Ne cotton yarn" refers to a 80/2 Ne cotton yarn or multiple 80/2 Ne cotton yarns.  Second, as "multiple" means "at least two", the expressions "at least two" and "multiple" are unnecessarily repetitive.  Third, it is unclear what Applicant refers to by "at least two multiple twisting cotton yarns".  Does Applicant mean at least two "twisted" cotton yarns, or twisting at least two cotton yarns?  Fourth, it is unclear whether the "cotton yarns" are the previously recited 80/2 Ne cotton yarn(s) or different cotton yarns.  The original disclosure does not provide a standard for ascertaining the features. Therefore, the metes and bounds of the claim are unclear and cannot be ascertained.  For examination purposes, the "cotton yarns" have been interpreted to be either the same 80/2 Ne cotton yarn(s) and/or different cotton yarns, and the limitation has been construed to be "using a 80/2 Ne cotton yarn through use of at least two twisted cotton yarns". 
	Claim 6, in lines 5-6, recites the limitation "using 16/1 Ne cotton yarn through twisting at least two multiple twisting cotton yarns with polyvinyl alcohol yarn", which renders the claim indefinite.  The claimed subject matter is unclear due to using terms and words in an ungrammatical manner.  First, it is unclear whether "16/1 Ne cotton yarn" refers to a 16/1 Ne cotton yarn or multiple 16/1 Ne cotton yarns.  Second, as "multiple" means "at least two", the expressions "at least two" and "multiple" are unnecessarily repetitive.  Third, it is unclear what Applicant refers to by "at least two multiple twisting cotton yarns".  Does Applicant mean at least two "twisted" cotton yarns, or twisting at least two cotton yarns?  Fourth, it is unclear whether the "cotton yarns" are the previously recited 80/2 Ne cotton yarn(s) or different cotton yarns.  Fifth, it is unclear whether "polyvinyl alcohol yarn" refers to a polyvinyl alcohol yarn or multiple polyvinyl alcohol yarns. The original disclosure does not provide a standard for ascertaining the features. Therefore, the metes and bounds of the claim are unclear and cannot be ascertained.  For examination purposes, the "cotton yarns" have been interpreted to be either the same 16/1 Ne cotton yarn(s) and/or different cotton yarns, and the limitation has been construed to be "using a 16/1 Ne cotton yarn through twisting at least two twisted yarns with a polyvinyl alcohol yarn ". 
	Claim 6 recites the limitation "each of the at least two multiple twisting cotton yarns having a thickness equal to or less than 0.5 Ne", which renders the claim indefinite.  First, "the at least two multiple twisting cotton yarns" is unclear due to the reasons as addressed above.  Second, "Ne" is not a unit for thickness which represents a dimension. In English cotton count system, the term "Ne" is a unit of linear density and is defined as the number of yarn hanks (each hank consisting of 840 yards of yarn) per pound of yarn.  In addition, the original disclosure does not provide a standard for ascertaining the unit.  Therefore, it is unclear whether Applicant is claiming a thickness or a linear density.  For examination purposes, the limitation has been construed to be "each of the at least two multiple twisted cotton yarns having a thickness".
	Claim 6, in lines 9-10, recites the limitation "obtained from at least two multiple twisting cotton yarns", which renders the claim indefinite.  First, as "multiple" means "at least two", the expressions "at least two" and "multiple" are unnecessarily repetitive.  Second, it is unclear what Applicant refers to by "at least two multiple twisting cotton yarns".  Does Applicant mean "twisting at least two cotton yarns" or "at least two twisted cotton yarns"?  The original disclosure does not provide a standard for ascertaining the feature.  Therefore, the metes and bounds of the claim are unclear and cannot be ascertained.  For examination purposes, the limitation has been construed to be "obtained from at least two twisted cotton yarns". 
Examiner's Note
It is noted that the amended claim 6 includes a plurality of limitations from the original claim set; and the limitations in the original claim set have been rejected under 35 USC § 112(b) in the first Non-Final rejection mailed 12/22/2021.  
Status of Claims
Pending claims 6-9 appear to be free of prior art but are questioned under objections and rejections as stated above.  As to claim 6, none of the prior art of record alone or in combination teaches a method of making a warp knit fabric, wherein at least two twisted cotton yarns forming a warp yarn of 100% cotton, at least two twisted cotton yarns further twisted with a polyvinyl alcohol yarn forming a pile yarn, and at least two twisted cotton yarns forming a ground yarn of 100% cotton, knitting the warp yarn, the pile yarn and the ground yarn to form a warp knit fabric, and removing the polyvinyl alcohol yarn by treatment with an acid so as to form a warp knit fabric of 100% cotton.  
Response to Arguments
Applicant's arguments with respect to the amended claims 6-9 have been fully considered.  
First, the examiner notes that Applicant used the phrase "a multiple yarn" in the arguments; however, it is unclear what Applicant means by the phrase as "a" and "multiple" conflict with each other. 
Second, in view of the new amendments, the examiner agreed that Ivanoff does not disclose a warp knitting method for producing a warp knit fabric formed of 100% cotton.  However, all pending claims are rejected under 35 USC 112(a) and (b) and should not be construed as reciting allowable subject matter.  It is further noted that substantive amendments to the claims may result in prior-art-based rejections in future Office Actions.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Additional relevant references are cited on attached PTO-892 form and can be used to formulate a rejection if necessary.  Gong (CN 1779012 A) teaches a method of make a warp knit fabric of 100% cotton wherein a pile yarn is obtained by twisting a cotton filament with a PVA fiber.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AIYING ZHAO whose telephone number is (571)272-3326.  The examiner can normally be reached on 8:30 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KHOA HUYNH can be reached on (571)272-4888.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/AIYING ZHAO/
Examiner, Art Unit 3732